

116 S3182 RS: Helping Expand and Launch Transitional Health for Women Veterans Act
U.S. Senate
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 415116th CONGRESS2d SessionS. 3182IN THE SENATE OF THE UNITED STATESJanuary 13, 2020Mr. Sullivan (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsFebruary 5, 2020Reported by Mr. Moran, with an amendment and an amendment to the titleInsert the part printed in italicA BILLTo direct the Secretary of Veterans Affairs to carry out the Women’s Health Transition Training
			 pilot program through at least fiscal year 2020, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Expand and Launch Transitional Health for Women Veterans Act or HEALTH Act.
		2.Continuation of Women’s Health Transition Training pilot program of Department of Veterans Affairs
 (a)DurationThe Secretary of Veterans Affairs shall carry out the Women’s Health Transition Training pilot program of the Department of Veterans Affairs (in this section referred to as the pilot program) until at least September 30, 2020.
 (b)ReportNot later than September 30, 2020, the Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit to the appropriate congressional committees a report on the pilot program that includes the following:
 (1)The number of women members of the Armed Forces, disaggregated by military department (with respect to the Department of the Navy, dis­ag­gre­gated by the Navy and Marine Corps), who participated in the pilot program.
 (2)The number of courses held under the pilot program. (3)The locations at which such courses were held, the number of seats available for such courses, and the number of participants at each such location.
 (4)With respect to the number of members of the Armed Forces who participated in the pilot program as specified under paragraph (1)—
 (A)the number who enrolled in the health care system of the Department of Veterans Affairs under section 1705(a) of title 38, United States Code; and
 (B)the number who attended at least one health care appointment at a medical facility of the Department of Veterans Affairs.
 (5)Data relating to— (A)satisfaction with courses held under the pilot program;
 (B)improved awareness of health care services administered by the Secretary of Veterans Affairs; and (C)any other available statistics regarding the pilot program.
 (6)A discussion of regulatory, legal, or resource barriers to— (A)making the pilot program permanent to enable access to services provided under the pilot program by a greater number of women members of the Armed Forces at locations throughout the United States;
 (B)offering the pilot program online for women members of the Armed Forces who are unable to attend courses held under the pilot program in person; and
 (C)the feasability of automatically enrolling pilot program participants in the health care system of the Department of Veterans Affairs under section 1705(a) of title 38, United States Code.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services and the Committee on Veterans’ Affairs of the Senate; and
 (2)the Committee on Armed Services and the Committee on Veterans’ Affairs of the House of Representatives.
				3.Authority for Secretary of Veterans Affairs to furnish medically necessary transportation for
			 newborn children of certain women veterans
 (a)In generalSection 1786 of title 38, United States Code, is amended— (1)in subsection (a)—
 (A)in the matter before paragraph (1)— (i)by inserting and transportation necessary to receive such services after described in subsection (b); and
 (ii)by inserting , except as provided in subsection (e), after seven days; (B)in paragraph (1), by striking or;
 (C)in paragraph (2), by striking the period at the end and inserting ; or; and (D)by adding at the end the following new paragraph:
						
 (3)another location, including a health care facility, if the veteran delivers the child before arriving at a facility described in paragraph (1) or (2).;
 (2)in subsection (b), by inserting before the period at the end the following: , including necessary health care services provided by a facility other than the facility where the newborn child was delivered (including a specialty pediatric hospital) that accepts transfer of the newborn child and responsibility for treatment of the newborn child; and
 (3)by adding at the end the following new subsections:  (c)Transportation(1)Transportation furnished under subsection (a) to, from, or between care settings to meet the needs of a newborn child includes costs for either or both the newborn child and parents.
 (2)Transportation furnished under subsection (a) includes transportation by ambulance, including air ambulance, or other appropriate medically staffed modes of transportation—
 (A)to another health care facility (including a specialty pediatric hospital) that accepts transfer of the newborn child or otherwise provides post-delivery care services when the treating facility is not capable of furnishing the care or services required; or
 (B)to a health care facility in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.
 (3)Amounts paid by the Department for transportation under this section shall be derived from the Medical Services appropriations account of the Department.
 (d)Reimbursement or payment for health care services or transportation(1)Pursuant to regulations the Secretary shall prescribe to establish rates of reimbursement and any limitations thereto under this section, the Secretary shall directly reimburse a covered entity for health care services or transportation services provided under this section, unless the cost of the services or transportation is covered by an established agreement or contract. If such an agreement or contract exists, its negotiated payment terms shall apply.
 (2)(A)Reimbursement or payment by the Secretary under this section on behalf of an individual to a covered entity shall, unless rejected and refunded by the covered entity within 30 days of receipt, extinguish any liability on the part of the individual for the health care services or transportation covered by such payment.
 (B)Neither the absence of a contract or agreement between the Secretary and a covered entity nor any provision of a contract, agreement, or assignment to the contrary shall operate to modify, limit, or negate the requirements of subparagraph (A).
 (3)In this subsection, the term covered entity means any individual, transportation carrier, organization, or other entity that furnished or paid for health care services or transportation under this section.
 (e)ExceptionPursuant to such regulations as the Secretary shall prescribe to carry out this section, the Secretary may furnish more than seven days of health care services described in subsection (b), and transportation necessary to receive such services, to a newborn child based on medical necessity if the child is in need of additional care, including a case in which the newborn child has been discharged or released from a hospital and requires readmittance to ensure the health and welfare of the newborn child..
				(b)Treatment of certain expenses already incurred
 (1)In generalPursuant to such regulations as the Secretary of Veterans Affairs shall prescribe, with respect to transportation furnished in order for a newborn child of a veteran to receive health care services under section 1786 of title 38, United States Code, during the period specified in paragraph (2), the Secretary may—
 (A)waive a debt owed by the veteran to the Department of Veterans Affairs or reimburse expenses already paid by the veteran to the Department for such transportation; or
 (B)reimburse the veteran for costs billed by a covered entity for such transportation regardless of whether the veteran has already made such payment.
 (2)Period specifiedThe period specified in this paragraph is the period beginning on May 5, 2010, and ending on the date of the enactment of this Act.
 (3)Covered entity definedIn this subsection, the term covered entity has the meaning given that term in section 1786(d)(3) of title 38, United States Code, as amended by subsection (a).Amend the title so as to read: A bill to direct the Secretary of Veterans Affairs to carry out the Women’s Health Transition
			 Training pilot program through at least fiscal year 2020, to authorize the
			 Secretary to furnish medically necessary transportation for newborn
			 children of certain women veterans, and for other purposes..February 5, 2020Reported with an amendment and an amendment to the title